2014 UT App 253
_________________________________________________________

              THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                     Plaintiff and Appellee,
                                 v.
                     CHASTITY B. ASHCRAFT,
                    Defendant and Appellant.

                     Memorandum Decision
                        No. 20130818-CA
                     Filed October 23, 2014

           Second District Court, Ogden Department
               The Honorable Michael D. Lyon
                        No. 131900251

           Samuel P. Newton, Attorney for Appellant
         Sean D. Reyes and Daniel W. Boyer, Attorneys
                         for Appellee

     SENIOR JUDGE PAMELA T. GREENWOOD authored this
  Memorandum Decision, in which JUDGES JAMES Z. DAVIS and
           MICHELE M. CHRISTIANSEN concurred.1


GREENWOOD, Senior Judge:

¶1      Chastity B. Ashcraft appeals the sentence imposed by the
trial court after she pleaded guilty to one count of child abuse, a
third degree felony. See Utah Code Ann. § 76-5-109(2)(b)
(LexisNexis 2012). Ashcraft argues that the trial court abused its
discretion in sentencing her to prison rather than probation. We
affirm.

¶2     The State charged Ashcraft with child abuse based on
allegations that her twenty-three month old son (Child) suffered


1. The Honorable Pamela T. Greenwood, Senior Judge, sat by
special assignment as authorized by law. See generally Utah R. Jud.
Admin. 11-201(6).
                          State v. Ashcraft


brain injuries while under Ashcraft’s custody and control.
Although Ashcraft claimed that Child injured himself when he had
a tantrum and threw himself from a standing position onto a
carpeted floor, Ashcraft eventually pleaded guilty as charged.2 In
exchange for her plea, the State agreed to recommend reducing the
degree of Ashcraft’s conviction upon her successful completion of
probation pursuant to Utah Code section 76-3-402(2). See id. § 76-3-
402(2) (providing a sentencing court discretion to reduce the degree
of a conviction to the next lower degree after the defendant has
been successfully discharged from probation). The prosecutor
indicated at the subsequent change of plea hearing that the offer
was that the prosecution would “submit at sentencing,” i.e., stay
silent. At the sentencing hearing, however, Ashcraft’s counsel
stated that she believed that only the section 402(2)
recommendation was in the plea agreement. The prosecutor
responded that “in making an agreement . . . to not oppose a 4022
reduction, we are not also, unless we specifically put it [into] the
agreement, recommending against prison” but that “we’re not
going so far as to recommend any sentence to the Court.” On the
other hand, Ashcraft’s counsel urged the court to grant probation
and argued that, among other things, Ashcraft had been punished
enough because her children had been removed from her custody.
Ultimately, the trial court sentenced Ashcraft to zero to five years
in prison. Ashcraft appeals.

¶3     Ashcraft argues that the trial court exceeded its discretion in
sentencing her to prison rather than granting her probation. “We
review the trial court’s imposition of sentence for an abuse of
discretion.” State v. Wimberly, 2013 UT App 160, ¶ 6, 305 P.3d 1072;


2. In her statement in support of her guilty plea, Ashcraft indicated
that she understood the maximum sentence that may be imposed
for the crime of child abuse and that her sentence could include a
prison term. Ashcraft also acknowledged that the trial court was
not bound by sentencing recommendations made or sought by
defense counsel or the prosecution attorney. And at the change of
plea hearing, Ashcraft indicated to the court that she understood
the plea agreement and the rights she was waiving by signing it.




20130818-CA                       2                2014 UT App 253
                            State v. Ashcraft


see also State v. Killpack, 2008 UT 49, ¶ 59, 191 P.3d 17 (“In general,
a trial court’s sentencing decision will not be overturned unless it
exceeds statutory or constitutional limits, the judge failed to
consider all the legally relevant factors, or the actions of the judge
are so inherently unfair as to constitute an abuse of discretion.”
(citation and internal quotation marks omitted)). A trial court
abuses its discretion “if the sentence is clearly excessive” or “if it
can be said that no reasonable [person] would take the view
adopted by the trial court.” State v. Moreau, 2011 UT App 109, ¶ 6,
255 P.3d 689 (alteration in original) (citations and internal quotation
marks omitted).

¶4     On appeal, Ashcraft contends that in sentencing her to
prison, the trial court failed to properly weigh aggravating and
mitigating circumstances existing in her case. In particular,
Ashcraft first argues that the trial court based its decision to impose
a prison sentence on a disputed scientific interpretation of evidence
that Ashcraft “caused [Child’s] injuries from a violent Shaken Baby
Syndrome Attack.” Ashcraft further contends that the trial court
mistakenly relied on shaken baby syndrome in its assessment of
two aggravating factors, namely, the severity of the injury to Child
and Ashcraft’s failure to accept responsibility for the harm caused.
Second, Ashcraft argues that the trial court failed to consider as a
mitigating factor the impact that incarceration would have on
Ashcraft’s children.

¶5       “A defendant is not entitled to probation, but rather the
[trial] court is empowered to place the defendant on probation if it
thinks that will best serve the ends of justice and is compatible with
the public interest.” State v. Valdovinos, 2003 UT App 432, ¶ 23, 82
P.3d 1167 (alteration in original) (citation and internal quotation
marks omitted). In reviewing a sentencing decision, we afford the
trial court “wide latitude and discretion . . . , recognizing that [it is]
best situated to weigh the many intangibles of character,
personality and attitude, of which the cold record gives little
inkling.” Killpack, 2008 UT 49, ¶ 58 (citation and internal quotation
marks omitted). “Consequently, the decision of whether to grant
probation must of necessity rest within the discretion of the judge
who hears the case.” Id. (citation and internal quotation marks




20130818-CA                         3                 2014 UT App 253
                           State v. Ashcraft


omitted). “Although courts must consider all legally relevant
factors in making a sentencing decision, not all aggravating and
mitigating factors are equally important, and [o]ne factor in
mitigation or aggravation may weigh more than several factors on
the opposite scale.” Id. ¶ 59 (alteration in original) (citation and
internal quotation marks omitted). “Thus, several mitigating
circumstances claimed by a defendant may be outweighed by a few
egregious aggravating factors.” Id.

¶6     In this case, the trial court considered the information
provided at the sentencing hearing and in Adult Probation and
Parole’s (AP&P) presentence investigation report (PSI) before
sentencing Ashcraft to prison.3 In explaining its decision, the trial
court indicated that Ashcraft was “very abusive to [Child],” whose
young age made him “very vulnerable.” The trial court further
indicated that Child “still suffers from equilibrium problems and
is being fitted for a helmet to protect his skull.” The trial court also
explained that it would not grant probation to Ashcraft because she
had not admitted that what she had done was wrong and because
probation “is for people who admit their guilt, acknowledge the
enormity of what they have done and want to be helped.” Based on
these findings, the trial court sentenced Ashcraft to prison.

¶7     Ashcraft argues nonetheless that the trial court’s assessment
of aggravating factors improperly assumed that Child’s symptoms
indicated the presence of shaken baby syndrome because there is
disagreement in the medical community about whether the
syndrome is “a valid scientific diagnosis.” In making this
argument, Ashcraft also suggests that she did not actually cause
Child’s injuries. However, Ashcraft places more significance on the
trial court’s brief reference to shaken baby syndrome than is
warranted. At the sentencing hearing, the trial court requested and


3. The PSI included two aggravating circumstances: “Victim was
particularly vulnerable” and “Injury to person or property loss was
unusually extensive.” The PSI did not identify any mitigating
circumstances. The PSI indicated that probation was recommended
under the guidelines, but that due to “[s]ignificant injury to a
child,” AP&P recommended imprisonment.



20130818-CA                        4                2014 UT App 253
                           State v. Ashcraft


was provided with information about Child’s current condition.
The trial court then stated, “Frankly these symptoms are consistent
with Shaken Baby’s Syndrome or . . . slamming the child’s head on
a very hard surface. This explanation about the baby falling on a . . .
carpeted floor is absurd.” When read in context, the trial court
simply appears to have referred to shaken baby syndrome in order
to explain that it was not convinced by Ashcraft’s claim that Child
caused his own injuries by throwing himself on the carpet. The trial
court’s statement that Child’s symptoms are “consistent with”
shaken baby syndrome or bashing Child’s head against a hard
surface seems to acknowledge the trial court’s assessment that
Child’s injuries were not self-inflicted and that Ashcraft was
responsible for causing those injuries.

¶8      Notably, Ashcraft’s guilty plea had established that she in
fact caused Child’s injuries. By pleading guilty to child abuse,
Ashcraft admitted the elements of the crime, that is, that she
“recklessly inflicted serious physical injury upon a child.” See Utah
Code Ann. § 76-5-109(2)(b) (LexisNexis 2012). Because it was no
longer in dispute that Ashcraft caused Child’s injuries, any
reference to shaken baby syndrome was not essential to the trial
court’s consideration of the severity of Child’s injuries and
Ashcraft’s consistent refusal to acknowledge that she caused Child
harm. Ashcraft’s argument therefore fails because the trial court
did not need to take a scientific position on shaken baby syndrome
in weighing these aggravating factors and because she otherwise
has not argued that the trial court improperly considered Child’s
injuries and Ashcraft’s lack of remorse as aggravating factors. See
State v. Ward, 2012 UT App 346, ¶ 3, 293 P.3d 399 (per curiam)
(affirming the trial court’s imposition of a prison sentence where
the trial court considered, among other things, the defendant’s
failure to “take[] responsibility for the harm he admittedly caused”
as an aggravating factor); State v. Erskine, 2011 UT App 20, ¶ 3, 246
P.3d 1218 (per curiam) (affirming a sentencing order where the trial
court identified the “magnitude of the injuries sustained by the
victims” as one of several aggravating factors). Consequently, the
trial court acted within its discretion in considering the extent of
Child’s injuries and Ashcraft’s failure to accept responsibility as
aggravating factors in sentencing.




20130818-CA                       5                 2014 UT App 253
                           State v. Ashcraft


¶9      As to mitigating factors, Ashcraft argues that the trial court
should have considered the impact incarceration would have on
her children. At sentencing, Ashcraft’s counsel argued that
Ashcraft’s children had been adversely affected by her conviction.
Counsel also acknowledged that Ashcraft’s children had been
removed from her care and would likely be adopted by a relative.
The PSI stated that Ashcraft’s children were removed from her
home by the State Division of Child and Family Services prior to
the offense in this case, because of abuse issues. In light of these
facts, we cannot say that the trial court should have given greater
weight to the effect Ashcraft’s incarceration would have on her
children.

¶10 Under these circumstances, Ashcraft has not demonstrated
that the trial court “failed to consider all legally relevant factors at
sentencing or that the sentence was clearly excessive under the
facts of the case.” See State v. Ricks, 2014 UT App 85, ¶ 8, 325 P.3d
845 (per curiam). Accordingly, the trial court “acted within its wide
latitude and discretion in sentencing [Ashcraft] to prison rather
than suspending the prison sentence and placing [her] on
probation.”4 See State v. Wimberly, 2013 UT App 160, ¶ 22, 305 P.3d
1072 (citation and internal quotation marks omitted).

¶11    We therefore affirm Ashcraft’s sentence.




4. Ashcraft also argues that the trial court failed to give adequate
weight to certain mitigating factors, including her “limited criminal
history,” evidence of her good character, and her “likely benefit
from supervision.” However, the trial court is only required to
consider “the history, character, and rehabilitative needs of the
defendant” when determining whether multiple offenses are to run
concurrently or consecutively. Utah Code Ann. § 76-3-401(2)
(LexisNexis 2012). Specific consideration of these factors is not
required where, as here, consecutive sentencing is not at issue. See
State v. Moreau, 2011 UT App 109, ¶ 8, 255 P.3d 689.



20130818-CA                        6                2014 UT App 253